Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Eder (US 6,260,425) shows a transport device that transports upright containers arranged in a single row between first and second clamping belts which hold and transport the containers around first and second rotary cylinders.  The containers and the clamping belts are guided around the at least two rotary cylinders and the containers are pressed against one of the rotary cylinders by a radially outer clamping belt as required by the independent claims.  However, the language of the claims stating that “the containers are each pressed against the rotary cylinders by a radially outward clamping belt (emphasis added)” requires that the containers are pressed against both of the rotary cylinders by a radially outer clamping belt and therefore Eder which presses each container against only one of the rotary cylinders with a radially outer clamping belt fails to show a transport device in which a radially outer clamping belt presses the containers against both the first and second cylinders as required by the independent claims.  
	Additionally, Viilo (WO 2013/167790) shows a transport device that transports material between first and second clamping belts which hold and transport the material around first and second rotary cylinders.  The containers and the clamping belts are guided around the at least two rotary cylinders and the material is are pressed against both of the first and second rotary cylinders by a radially outer clamping belt as required by the independent claims.  However, the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651